DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 1, 10 and 20 recite(s) certain methods of organizing human activity. The method, system and computer readable medium are part of this enumerated grouping because they are directed to a method, device and computer readable medium comprising
-preventing theft at the retail store
-receiving images of a container
-receiving weight, the weight being the aggregate weight of a first item intended to purchase and a second item not intended for purchase
-performing a digital image analysis on the images

-determining the second item is also in the container, and the second item is different than the first item, the second item is at least partially obscured from view and is not identified
-outputting signal to indicate the second item is in the container.
The claim limitation of the abstract idea are combined in order to monitor a retail store, and aiding in the identification and purchasing of items, which are all part of retail sales activities, which are a commercial interaction designated as part of the enumerated grouping of organizing human activity. 
This judicial exception is not integrated into a practical application because the computing device, which is associated with the checkout station, a camera to capture images, and a weight scale at the checkout station are being used to implement the abstract idea by application of that abstract idea. 
The computing device of a checkout station is introduced to implement the method, which means that the act of receiving image and weight information, performing a digital analysis of the images, the identification of item, and sending a signal indicating an unidentified item are all being processed by the computing device. The computing device is presented in a way to merely implement the abstract idea within a digital environment and does not change the technology itself, or improved by the retail actions claimed. Therefore the computer, even a specific checkout station computing device, are not integrated into a practical application and are presented as application of an abstract idea with a computing device.


Next, the camera presented is able to capture an image of a container, and that camera is presented as only taking those pictures, and the camera itself is not improved, and does not take pictures that are different than any other picture taken by any chosen camera. When the camera is used in its ordinary and customary manner, as shown in MPEP 2106.05(f)(2), the camera therefore applies an aspect of the abstract idea, which does not integrate into a practical application.
Finally, the weight scale follows the same implementation as the camera. The weight scale is presented to obtain the weight of all the items placed upon it, and that weight is sent to the computing device for further analysis. When a scale is used for its ordinary and customary manner, to obtain the weight of items, and when the additional elements simply provide the action that they are designed to do, it does not integrate the claim into a practical application, see MPEP 2106.05(f)(2).
The combination of the elements also do not provide integration since the camera and scale both perform in an ordinary manner, and the computing device receives that information and is able to provide analysis, in a digital format. The addition of all three items does not make them more than computer elements applying the abstract idea. 
This is also the case for the system and computer readable medium, with the exception of the added language to include communications interface circuitry, processing circuitry, and the medium itself; which also do not improve the circuitry or medium in anyway, and merely applies the abstract idea to the computer element. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements do no add more to the claims, they are merely  under MPEP 2106.05(f).
Dependent claims 2-5, 7-9, 11-14 and 16-18, continue to describe the abstract idea with additional details, including how the images are reviewed, items are identified, comparison and confidence methods, all of which further define aspects being performed on the computing device. The claims provide no additional elements to provide more than the abstract idea being performed on computer element and therefore do not overcome the 101 rejection.
Dependent claims 6 and 15, adds a database to store information, and this is another computer element that is used as an “apply it” technology under MPEP 2106.05(f), which fails to integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea and does not overcome the 101 rejection.
Dependent claim 19, adds communication between the computer device and a self-checkout (SCO) station. A signal is sent from the claimed computer element to the SCO station, to add the identified item to the customer’s order. The SCO station is another tool used to receive information, and the SCO station is not technologically advanced because of the abstract idea, or the combination of communication circuitry 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0063821 A1 MacIntosh et al. in view of US 2017/0190341 A1 Kobayashi.

Regarding claim 1, MacIntosh discloses a method, implemented at a computing device associated with a checkout station of a retail store (MacIntosh Para. [0080] supermarket checkout system), for preventing theft at the retail store, the method comprising: 
receiving one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer, multiple items are placed and identified; Fig. 1, 8 and 31); 
(MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination); 
performing a digital image analysis on the one or more images of the space; 
based on the digital image analysis: 
identifying the first item in the space that the customer intends to purchase (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
and determining that the second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified) and without identifying the second item, wherein the second item is at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained); 
and outputting a signal indicating that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally).  

Kobayashi is in the field of scanning personal container in a checkout station (Kobayashi Abstract, in store scanning of personal reusable trays) and teaches the items are placed in a container, and throughout the process the items are in the container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 


Regarding claim 2, modified MacIntosh discloses the method of claim 1, wherein performing the digital image analysis on the one or more images of the space comprises: performing a first digital image analysis on the one or more images to identify the first item the customer intends to purchase; and performing a second digital image analysis on the one or more images to determine that the second item is also in the space, wherein the second digital image analysis is performed (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified).  
MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 3, modified MacIntosh discloses the method of claim 2, wherein the first and second digital image analyses are performed on the same one or more images (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified using the same camera angles and image).  

Regarding claim 4, modified MacIntosh discloses the method of claim 2, wherein the one or more images comprise first and second digital images of the space (MacIntosh Para. [0125] the system may comprise more than one camera, to provide more than one angle of the contained area, and therefore provide more accurate reading of items dependent on their location within the contained area; both images are used to identify the objects; Fig. 5).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 5, modified MacIntosh discloses the method of claim 1, wherein identifying the first item in the space further comprises identifying the first item based on input provided by the customer and received from the checkout station (MacIntosh Para. [0360] the shopper may additional provide a shopping list electronically, which may aid in the identification of items; Para. [0080] supermarket checkout system).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 6, modified MacIntosh discloses the method of claim 1, further comprising storing, in a database, information describing characteristics for each of a plurality of inventory items (MacIntosh Para. [0298] reference data for objects may be stored in a database), and wherein identifying the first item in the space comprises: 
determining one or more characteristics of the first item based on the digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
(MacIntosh Para. [0298] the sensor data may be compared to reference data for objects may be stored in a database); 
calculating a first confidence value indicating an extent to which the one or more characteristics of the first item matches the characteristics of the inventory item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items); 
and identifying the first item as being the inventory item responsive to determining that the first confidence value equals or exceeds a first confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 


Regarding claim 7, modified MacIntosh discloses the method of claim 6, wherein determining that the second item is also in the space comprises: 
determining one or more characteristics of the second item based on the digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
calculating a second confidence value indicating an extent to which the one or more characteristics of the second item do not match: 
the characteristics of the inventory item; and/or the one or more characteristics of the first item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items using characteristics of the article); 
and determining that the second item is different from the first item responsive to determining that the second confidence value equals or exceeds a second confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object; each Object may be given their own individual confidence score and determined separately).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 8, modified MacIntosh discloses the method of claim 7, wherein determining that the second item is also in the space further comprises digitally removing the first item from the one or more images of the space (MacIntosh Para. [0290] when specific objects are identified, their volume may be removed from the model, leaving the remaining object to air in determination).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid (Kobayashi Para. [0002-0005]). 

Regarding claim 9, modified MacIntosh discloses the method of claim 1, wherein determining that a second item is also in the space is based on detecting: 
an edge of the second item; a substantially right angle of the second item; a substantially straight line of the second item (MacIntosh Para. [0298-0299] the images are analyzed for edges, angles and dimensions); a color of the second item; a weight of the second item; one or more physical dimensions of the second item (MacIntosh Para. [0224] the image may be analyzed for shapes, colors, temperature and weight); alpha-numeric text printed on the second item; and optically encoded data printed on the second item (MacIntosh Para. [0082] text recognition and optical character recognition for items). MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt (Kobayashi Para. [0002-0005]). 
 
Regarding claim 10, MacIntosh discloses a computing device in a network associated with a checkout station of a retail store (MacIntosh Para. [0080] supermarket checkout system), the computing device comprising: 
communications interface circuitry configured to communicate via a communications network (MacIntosh Para. [0361] all of the devices may wirelessly communicate); 
and processing circuitry operatively connected to the communications interface circuitry (MacIntosh Para. [0597] the processing of object identification is performed on circuitry) and configured to: 
receive one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer; Fig. 1, 8 and 31);
receive a weight from a scale at the checkout station, wherein the weight comprises an aggregate weight of a first item the customer intends to purchase and a second item that the customer does not intend to purchase, and wherein both the first and the second items are in the space (MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination);
(MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
and determine that a second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified) and without identifying the second item, wherein the second item is at least partially obscured from a view of the camera by the first item (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained); 
output a signal via the communications interface circuitry indicating that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to (Kobayashi Para. [0002-0005]). 

Regarding claim 11, modified MacIntosh discloses the computing device of claim 10, wherein to perform the digital image analysis on the one or more images of the space, the processing circuitry is configured to: perform a first digital image analysis on the one or more images to identify the first item the customer intends to purchase; and perform a second digital image analysis on the one or more images to determine that the second item is also in the space, wherein the second digital image analysis is performed independently from the first digital image analysis (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This (Kobayashi Para. [0002-0005]). 

Regarding claim 12, modified MacIntosh discloses the computing device of claim 11, wherein the processing circuitry is configured to perform the first and second digital image analyses at different times on the same one or more images (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified using the same camera angles and image).  

Regarding claim 13, modified MacIntosh discloses the computing device of claim 11, wherein the one or more images comprise first and second digital images of the space captured independently of each other, and wherein the processing circuitry is configured to perform the first digital image analysis on the first digital image and the second digital image analysis on the second digital image (MacIntosh Para. [0125] the system may comprise more than one camera, to provide more than one angle of the contained area, and therefore provide more accurate reading of items dependent on their location within the contained area; both images are used to identify the objects; Fig. 5). MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 14, modified MacIntosh discloses the computing device of claim 10, wherein the processing circuitry is configured to identify the first item based on input provided by the customer and received from the checkout station (MacIntosh Para. [0360] the shopper may additional provide a shopping list electronically, which may aid in the identification of items; Para. [0080] supermarket checkout system).  

Regarding claim 15, modified MacIntosh discloses the computing device of claim 10, wherein the processing circuitry has access to a database that stores characteristics for each of a plurality of inventory items (MacIntosh Para. [0298] reference data for objects may be stored in a database), and wherein to identify the first item in the space, the processing circuitry is configured to: 
determine one or more characteristics of the first item based on the digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
compare the one or more characteristics of the first item to the characteristics of an inventory item (MacIntosh Para. [0298] the sensor data may be compared to reference data for objects may be stored in a database); 
calculate a first confidence value indicating an extent to which the one or more characteristics of the first item matches the characteristics of the inventory item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items); 
and identify the first item as being the inventory item responsive to determining that the first confidence value equals or exceeds a first confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with (Kobayashi Para. [0002-0005]). 

Regarding claim 16, modified MacIntosh discloses the computing device of claim 15, wherein to determine that that the second item is also in the space, the processing circuitry is configured to: 
determine one or more characteristics of the second item based on the digital image analysis (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
calculate a second confidence value indicating an extent to which the one or more characteristics of the second item do not match: 
the characteristics of the inventory item; and/or the one or more characteristics of the first item (MacIntosh Para. [0282-0285] a confidence metric may be calculated for items using characteristics of the article); 
and determine that the second item is different from the first item responsive to determining that the second confidence value equals or exceeds a second confidence threshold (MacIntosh Para. [0285-0289] when a confidence score is higher, the objects are added, and when they are too low, other factors need to be considered to confidently determine the identity of the object; each Object may be given their own individual confidence score and determined separately).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 17, modified MacIntosh discloses the computing device of claim 10, wherein to determine that the second item is also in the space, the processing circuitry is further configured to digitally remove the first item from the one or more images of the space (MacIntosh Para. [0290] when specific objects are identified, their volume may be removed from the model, leaving the remaining object to air in determination).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification (Kobayashi Para. [0002-0005]). 

Regarding claim 18, modified MacIntosh discloses the computing device of claim 10, wherein to output a signal indicating that the second item is in the space, the processing circuitry is configured to communicate a message to a representative of the retail store indicating that the second item is in the space (Macintosh Para. [0440] an audible alert may be sounded each time an item is identified).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 
(MacIntosh Para. [0219] the data collected from 3D identification, may be input and collected for a cashier, or for a customer for self-serve checkouts; Para. [0364]). MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 

Regarding claim 20, MacIntosh discloses a non-transitory computer readable medium comprising computer program code stored thereon that, when executed by the processing circuitry of a computing device associated with a checkout (MacIntosh Para. [0080] supermarket checkout system; Para. [0597] the processing of object identification is performed on circuitry), configures the computing device to: 
receive one or more images of a space, wherein the one or more images are captured by a camera at the retail store, and wherein a plurality of items selected by a customer are in the space (MacIntosh Para. [0080] the conveyor contains the items, and creates a reference plane, for the camera to capture images of the item selected by the customer; Fig. 1, 8 and 31); 
receive a weight from a scale at the checkout station, wherein the weight comprises an aggregate weight of a first item the customer intends to purchase and a second item that the customer does not intend to purchase, and wherein both the first and the second items are in the space (MacIntosh Para. [0296-0298] scale may be under a conveyor to determine the weight overall of all items, and use database information for individual weight determination);
perform a digital image analysis on the one or more images of the space; 
based on the digital image analysis: identify the first item in the space that the customer intends to purchase (MacIntosh Para. [0082] the image may be analyzed for markers and recognizable characters, and confirming the identity with inventory markers in a database); 
and determine that the second item is also in the space, responsive to determining that the second item is different than the first item (MacIntosh Para. [0279-0280] multiple objects may be present in the contained area, and each object may be separately identified) and without identifying the second (MacIntosh Para. [0132] when the items are obscured, positive imagery analysis may not be obtained); 
and output a signal indicating that the second item is in the space (MacIntosh Para. [0310] a video may be presented to the user that may display the purchasers tally).  MacIntosh fails to explicitly disclose the imaged space is a container. Kobayashi teaches the imaged space is a container (Kobayashi Para. [0023] shopping cart with tray containers that belong to the user, and the items within the container are scanned, and automatically checked out without the need to remove items or use a conveyor). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method if item identification taught by MacIntosh with the ability to scan items within a container as taught by Kobayashi. The motivation for doing so would be to allow the customer to instantaneously bag their items, and avoid contact with the dirt associated with communal carts and conveyor belts. This allows for a cleaner and more efficient checkout process (Kobayashi Para. [0002-0005]). 


Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. 
Regarding 101, Applicant specifically points to the digital analysis of the images captured of a customer’s bag at a checkout station, with the addition of weight analysis of the items at a checkout station. The additional language discussed by the applicant, including determination of first and second item, discrepancies between images and weight sensors, are all part of the abstract idea of reducing the amount of theft within a retail environment, and that abstract idea is implemented on computing elements, without altering or enhancing the actual computer elements, and therefore, the amendments do no overcome the 101 rejection. Implementation of the method at a checkout station, or even a self-checkout station does not provide more than the computing device to implement the abstract idea. Next, a camera to capture images, further provides a well known digital element, and implementing the abstract idea on that element, and does not integrate or provide significantly more to the claims. The computer device additionally receives information about the weight of items, and also continues to be used to merely implement the abstract idea. Lastly, determination method described by the applicant is the abstract idea, and the use of a computing device and camera to implement that abstract idea is not integration into a practical application or significantly more. 
Performance by a computer device does not automatically overcome the abstract idea, since the computing elements must integrate the abstract idea into a practical application, and/or provide significantly more. The claims may not be performed by a human, but under the enumerated grouping of MPEP, retail and sales activities, and theft prevention associated with retail sales are part of that 
Regarding 102, Applicant recites “responsive to determining that the second item is different than the first item and without identifying the second item”, and states that this claim limitation showcases that the second item is not positively identified, but a first and second item are both found within a container. Further, Applicant identifies that MacIntosh does not teach determining that a second item is inside a container, and that the second item is different than a first item, and the second item is not identified. Examiner would note that MacIntosh is able to teach items for purchase being contained, and that containment is within a conveyor system. While on a conveyor, items which a customer attempts to steal may be placed under less expensive items to obscure camera views of that item. MacIntosh Para. [0080] shows a camera that identifies items, Para. [0296-0298] also include that the conveyor may include a weight sensor to determine the overall weight, and if that information contains discrepancies from image identification, the final checkout may be flagged for analysis.  Further, Para. [0132] also includes when items are obscured from view, and a positive image cannot be used to identify all objects. The image analysis described in the within a container may be easily combined and taught. The intent of the customer that purposeful attempt to steal, are not found within the claim limitations, and also do not distinguish between a purposely obscured item, and an accidently obscured view of items. Since MacIntosh is able to teach when items are obscured in the image, and not positively identified, and does not match the weight identified, a notification for item confirmation may be employed. Since MacIntosh also teaches that the conveyor may be a self-checkout location, a store attendant does not need to be present, and the customer may be indeed attempting to steal items by obscuring their view, but by positively identifying all objects, the customer is unable to steal, especially with a weight confirmation of all items identified. Therefore, MacIntosh combined with Kobayashi is able to disclose the claimed invention of claims 1-20. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0189277 A1 Davis teaches fraud detection during shopping (Davis Abstract, self-checkout technology for retail stores for enhanced fraud detection).
Conclusion
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687